Citation Nr: 1104561	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-03 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for urolithiasias, claimed as 
kidney stones. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1963 to November 
1966 and from July 1967 to October 1983. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the benefit 
sought on appeal.  The Veteran appealed that decision, and the 
case was referred to the Board for appellate review.  

In March 2010, the Board referred this case for medical expert 
opinion by a nephrologist from the Veterans Health Administration 
(VHA).


FINDING OF FACT

The Veteran's kidney stone disorder did not have its onset in and 
is not otherwise attributable to service, to include as secondary 
to the Veteran's service-connected hypertension, as a result of 
exposure to radiation, and as a result of exposure to herbicides. 


CONCLUSION OF LAW

The Veteran's kidney stone disorder was not incurred in or 
aggravated by active service, including claimed exposure to 
radiation or herbicides, and is not secondary to the Veteran's 
service-connected hypertension.  38 U.S.C.A. §§ 1101, 1110 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307(a)(6)(iii), 
3.309(c) (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated April 2007 and October 2007.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal and have not argued that any 
errors or deficiencies in the accomplishment of the duty to 
notify or the duty to assist have prejudiced the Veteran in the 
adjudication of his appeal.  

The Veteran was afforded a VA examination during the pendency of 
the appeal.  The report from that examination, conducted in May 
2008, reflects that the examiner reviewed the Veteran's medical 
records, recorded his current complaints, conducted an 
appropriate physical examination and rendered a diagnosis and 
opinion consistent with the remainder of the evidence of record.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008). Therefore, the Board finds 
that the RO has satisfied the duty to notify and the duty to 
assist and will proceed to the merits of the Veteran's appeal.

The Veteran has claimed entitlement to service connection for 
chronic kidney stones.  The Veteran maintains that this condition 
is somehow due to service.  Service connection will be granted 
for a disability resulting from an injury or disease incurred in 
or aggravated by active service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  If there is no showing of a resulting chronic 
disorder during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: 
(1) Medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of injury or disease, and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  Coburn v. 
Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  
If the Veteran fails to demonstrate any one element, denial of 
service connection will result.

The Veteran first claimed entitlement to service connection for 
kidney stones in March 2007, at which time he stated that his 
chronic kidney stone condition was related to his service-
connected hypertension.  At that time the Veteran reported having 
had kidney stones three times since 1991.  An August 2007 rating 
decision denied entitlement to service connection for that 
condition, finding that there was no evidence that the Veteran's 
urolithiasis, claimed as chronic kidney stones, occurred during 
service or was related to his service-connected hypertension.  
The Veteran submitted a Notice of Disagreement (NOD) with that 
decision in September 2007, arguing that his urolithiasis was due 
to thirty years of being medicated for his service-connected 
hypertension.  The RO issued a Statement of the Case (SOC) in 
December 2007, and the Veteran filed a Substantive Appeal (VA 
Form 9) later that month. 

The relevant evidence of record includes service treatment 
records, private treatment records, VA treatment records, a VA 
examination report, a VHA report and several written statements 
from the Veteran.  Service treatment records do not show any 
diagnosis of or treatment for any type of kidney stone condition.  
These records do indicate that the Veteran was prescribed several 
medications for hypertension, including oretic, apresaline and 
inderal.  The first evidence of kidney stones is from December 
1991.  Private treatment records from June 1996 show that the 
Veteran was again diagnosed with kidney stones and indicate that 
the Veteran was also diagnosed with kidney stones three years 
earlier.  Records from July 2003 show that the Veteran was 
treated for kidney stones with a bilateral percutaneous 
nephrostomy, uretoerorenscopic stone removal and extrashockwave 
lithotripsy.  Records from April 2006 show that the Veteran was 
under the care of a physician for a renal stone condition and had 
been for the past twenty years.  

The Veteran has also submitted several internet articles 
regarding kidney stones, as well as information on several drugs 
that the Veteran had been prescribed for his service-connected 
hypertension.  In a March 2008 statement the Veteran claimed that 
taking these medications caused his kidney stones and that his 
kidney stone condition is thus related to his service-connected 
hypertension.  

Additional private treatment records from May 2008 show that the 
Veteran underwent an ultrasound of his kidneys.  The examiner's 
impression was that the Veteran had normal-sized kidneys with 
left upper pole renal cysts and non-shadowing nephrolithiasis or 
fat-containing globule, lower pole left. 

The Veteran was afforded a VA examination for his kidney stone 
condition in May 2008.  During that examination the examiner 
conducted a thorough physical examination, EKG and 
echocardiogram.  He noted the Veteran's history of hypertension 
and indicated that the Veteran was found to have intermittent 
episodes of kidney stones with remissions.  He also noted that 
the Veteran had been prescribed a low-purine, low-calcium diet.  
The examiner opined that the Veteran's kidney stones less likely 
than not developed as a result of his hypertension, but that they 
were aggravated by it.  He noted that kidney stones usually form 
due to several major factors, including diet, which is affected 
by the quantity and degree of intestinal absorption.  The 
examiner also noted that hypertension is related to an increased 
urine calcium excretion and can aggravate the formation of kidney 
stones.  Indicating that other risk factors were also present for 
the Veteran, the examiner stated that a direct relation between 
hypertension and kidney stones is less likely.  Finally, the 
examiner stated that the degree of aggravation is minimal since 
the Veteran's blood pressure is controlled with medication.  

The Veteran submitted a January 2009 letter from Dr. Molina, a 
nephrologist at Lifeline Medical Center in the Philippines.  In 
that letter Mr. Molina reported that the Veteran's service-
connected conditions more likely than not contributed to his 
acute renal failure.  

In March 2010, based on the conflicting medical evidence in the 
record, the Board sought an advisory medical opinion from a 
health care expert of the Veterans Health Administration.  The 
VHA nephrologist reviewed the Veteran's claims file and provided 
a written opinion.  Therein he indicated having reviewed the 
Veteran's medical records in detail and thoroughly outlined the 
Veteran's medical history.  Of particular significance the 
examiner noted that the Veteran was diagnosed with essential 
hypertension in service and was medically treated with multiple 
medications, including hydrochlorothiazide, propranolol and 
hydralazine.  He also noted that the Veteran had more recently 
been treated with verapamil and losartan.  The VHA nephrologist 
stated that there are multiple potential etiologies of calcium-
containing kidney stones and that a significant percentage of 
patients have idiopathic nephrolithiasis without a definable 
underlying cause.  The examiner noted that there is no etiologic 
association between essential hypertension and calcium 
nephrolithiasis.  He found that while medications may contribute 
to the development of stone disease, none of the medications 
documented as prescribed to the Veteran are associated with the 
development of calcium nephrolithiasis.  In fact, he noted that 
hydrochlorothiazide is used for the treatment of calcium stones 
in patients with hypercalciuria, as thiazide diuretics decrease 
urinary calcium excretion.  He stated that although thiazide 
diuretics have been associated with hyperuricemia and uric acid 
stones, there was no documentation that the Veteran's stones were 
associated with hyperuricosuria or have a uric acid core.  Based 
on those findings the examiner stated that it was less likely 
than not that the Veteran's nephrolithiasis/urolithiasis is 
proximately due to or the result of his service-connected 
hypertension or medications prescribed to treat his service-
connected hypertension.  Furthermore, he stated that it was less 
likely than not that the Veteran's nephrolithiasis/urolithiasis 
was aggravated by the Veteran's service-connected hypertension or 
medications prescribed to treat his service-connected 
hypertension.  

With regard to the various articles submitted by the Veteran in 
support of his claim the Board notes that the United States Court 
of Appeals for Veterans Claims (Court) has held that a medical 
article or treatise "can provide important support when combined 
with an opinion of a medical professional" if the medical article 
or treatise evidence discussed generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion. Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin 
v. West, 11 Vet. App. 509 (1998) (medical treatise evidence 
discussed generic relationships with a degree of certainty to 
establish a plausible causality of nexus), and Mattern v. West, 
12 Vet. App. 222, 228 (1999).  The Board has no reason to doubt 
the veracity of that information, but it does not establish that 
the Veteran's kidney stone disorder is etiologically related to 
service or to his service-connected hypertension or any medicines 
prescribed to treat that condition.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  

The probative value of medical evidence is based on the medical 
expert's personal examination of the patient, his or her 
knowledge and skill in analyzing the data, and his or her medical 
conclusion.  As is true with any piece of evidence, the 
credibility and weight to be attached to these opinions are 
within the province of the adjudicator.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  Whether a physician provides a 
basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  The U.S. Court of Appeals for 
Veterans Claims has expressly declined to adopt a "treating 
physician rule" which would afford greater weight to the opinion 
of a veteran's treating physician over the opinion of a VA or 
other physician.  See Guerrieri, at 470-71.  

Although the record in this case contains opinions both in 
support of the Veteran's claim for service connection and against 
service connection, the totality of the evidence is not in 
equipoise in this case.  Having reviewed the entirety of the 
evidence of record, including the etiology opinion from the 
Veteran's private physician and those of the VA internist and VHA 
nephrologist, the Board finds that there is a preponderance of 
evidence against the Veteran's claim of entitlement to service 
connection for urolithiasias, claimed as kidney stones, as 
secondary to the Veteran's service-connected hypertension.  In 
this regard, the Board notes that it has assigned greater 
probative value to the April 2010 VHA opinion.  The VHA examiner 
is a specialist in this field and provided a reasoned basis for 
his opinion.  The VA internist, who indicated it was possible 
that the hypertension could aggravate the kidney stones, went on 
to note that the Veteran's hypertension is well controlled with 
medication.  The private physician provided no basis for his 
conclusion.  The March 2010 examiner noted that the medications 
prescribed for the Veteran's hypertension were not the type that 
are associated with the development of kidney stones and did not 
aggravate his kidney stones.  

It is the Board's duty to determine the credibility and weight of 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the 
Board may not ignore the opinion of a physician, it is certainly 
free to discount the credibility of that physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Greater weight may 
be placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and whether 
or not and the extent to which they reviewed prior clinical 
records and other evidence, Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994), and an opinion may be discounted if it materially 
relies on a layperson's unsupported history as the premise for 
the opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991).  

In this case, it is clear from the record that both the VA and 
VHA physicians' opinions are based on thorough reviews of the 
claims file.  The opinion presented by Dr. Molina does not 
indicate that he examined the claims file.  In addition, the VHA 
examiner presented a thorough rationale for his opinion.  The 
opinion presented by Dr. Molina is not accompanied by any 
rationale or supporting evidence.  To the extent that the VA 
examiner indicated aggravation of the kidney stones due to 
hypertension was possible, his opinion is not clear and appears 
to be in conflict with his observation that the hypertension is 
well controlled.  

The Board also notes that in July 2010 the Veteran submitted an 
additional written statement.  Therein he reaffirmed his belief 
that his kidney stone condition was caused by years of taking 
hydrochlorothiazide for his service-connected hypertension.  He 
also suggested that his kidney stone condition may have been 
caused by exposure to herbicides or radiation.  He reported being 
a security policeman from 1963 to 1966, where he was in contact 
with nuclear warheads while guarding aircraft and a nuclear 
munitions maintenance area.  He stated that he was constantly 
within touching distance of these nuclear weapons for hours at a 
time with no protective gear.  In addition, the Veteran stated 
that he was most likely exposed to herbicides during his first 
tour of duty in Vietnam from January 1971 to January 1972 and 
again from January to February 1973.

With regard to the contention that his kidney stone condition may 
be due to possible radiation exposure the Board notes that 
service connection for disabilities claimed to be due to exposure 
to ionizing radiation in service can be established in any of 
three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
there are diseases that are presumptively service connection in 
radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d).  Second, service connection can be 
established under 38 C.F.R. § 3.303(d) with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is a radiogenic disease.  Third, direct 
service connection can be established under 38 C.F.R. § 3.303(d) 
by showing that the disease was incurred during or aggravated by 
service without regard to the statutory presumptions.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, 
VA must not only determine whether a veteran had a disabilities 
recognized by VA as being etiologically related to exposure to 
ionizing radiation, but must also determine whether the 
disability was otherwise the result of active service.  In other 
words, the fact that the requirements of the presumptive 
regulations are not met does not in and of itself preclude a 
claimant from establishing service connection by way of proof of 
actual direct causation.

In this case the Board notes that kidney stones, urolithiasias 
and nephrolithiasis are not on the list of specifically 
enumerated disease pursuant to 38 C.F.R. § 3.309(d).  
Accordingly, service connection is not available under that 
provision.  In addition, the Board has considered whether service 
connection is warranted under 38 C.F.R. § 3.311.  In this case, 
the Veteran's condition is not a recognized radiogenic disease.  
Accordingly, service connection is not warranted under 38 C.F.R. 
§ 3.311.  



With regard to the Veteran's contention that his kidney stone 
disorder may be related to possible exposure to herbicide agents 
during his period of service in Vietnam the Board notes that a 
veteran who, during active military naval, or air service, served 
in the Republic of Vietnam during the period beginning on January 
9, 1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran was 
not exposed to any such agent during that service.  If a Veteran 
is deemed certain diseases shall be service-connected, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

In this case, the Veteran has demonstrated that he served in the 
Republic of Vietnam during the applicable period.  Therefore, 
exposure to herbicide agents is conceded.  However, the Veteran's 
kidney stone disorder for which he has claimed a relationship to 
herbicide exposure is not listed as a presumptive disorder.  
Therefore, service connection may not be established on this 
basis.  

Finally, the Board notes that for while presumptive service 
connection for the Veteran's kidney stone disorder is not 
warranted based on radiation exposure or herbicide exposure the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that an appellant is not precluded from 
establishing service connection with proof of actual, direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

Notwithstanding the evidence presented, the Board finds that 
service connection is also not warranted on a direct basis.  As 
noted above, there are no service records containing any 
complaints, symptoms or diagnosis of kidney stones; nor is there 
any evidence or argument to the effect that kidney stones were 
manifested within the year following service.  

In addition, the medical evidence received indicates that the 
Veteran's kidney stone disorder is not due to his service-
connected hypertension or to medications prescribed to treat his 
service-connected hypertension.  Finally, the Board notes that 
the Veteran has presented no evidence whatsoever that his kidney 
stone condition is related in any way to possible exposure to 
radiation or to exposure to an herbicide agent. 

The Board notes the Veteran's sincere belief, indicated in 
several written statements, that his kidney stone disorder is due 
either to his service-connected hypertension, his possible 
radiation exposure or his presumed herbicide agent exposure.  The 
Board acknowledges that the Veteran is competent to testify as to 
symptoms which are non-medical in nature or what comes to him 
through his senses.  However, as a lay person the Veteran is not 
competent to offer an opinion on a matter clearly requiring 
medical expertise, such as discerning the etiological origin of 
his kidney stone disorder.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Therefore, this is not a case in which 
the Veteran's lay beliefs alone can serve to establish any 
association between the claimed condition and either service or a 
service-connected disorder.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  The 
Veteran's lay statements are outweighed by the other evidence of 
record:  service records which show no treatment, complaints or 
findings; post-service medical records which fail to show 
relevant treatment or findings until several years after service 
separation; post-service medical records which do not reveal any 
indication of a link between the Veteran's kidney stone disorder 
and in-service exposure to either radiation or an herbicide 
agent; and a preponderance of evidence showing that the Veteran's 
kidney stone disorder is not caused by or aggravated by his 
service-connected hypertension or medication taken for that 
condition.

In conclusion, the most persuasive and probative evidence of 
record fails to demonstrate that the Veteran's kidney stone 
disorder began during active service or is causally related to 
any incident of active service or any service-connected disorder.  
As there is a preponderance of evidence against the claim, the 
benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
Accordingly, the Board finds that service connection is not 
warranted.


ORDER

Entitlement to service connection for urolithiasias, claimed as 
kidney stones, is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


